


110 HRES 634 EH: Encouraging participation in hunting and

U.S. House of Representatives
2007-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 634
		In the House of Representatives, U.
		  S.,
		
			September 24, 2007
		
		RESOLUTION
		Encouraging participation in hunting and
		  fishing, and supporting the goals and ideals of National Hunting and Fishing
		  Day and the efforts of hunters and fishermen toward the scientific management
		  of wildlife and conservation of the natural environment.
	
	
		Whereas, since the beginning of the 20th century, hunters
			 and fishermen of the United States have been among the most vocal supporters of
			 the scientific management of wildlife and conservation of the natural
			 environment;
		Whereas President Theodore Roosevelt, who was himself a
			 hunter, fisherman, and conservationist, called throughout his Presidency for
			 laws to promote wildlife conservation and to provide lands for
			 recreation;
		Whereas, in June 1971, Senator Thomas McIntyre of New
			 Hampshire and Representative Robert Sikes of Florida sponsored a joint
			 resolution calling for the celebration of National Hunting and Fishing
			 Day on the fourth Saturday of every September;
		Whereas, in 2006, an estimated 42,500,000 individuals in
			 the United States participated in hunting or fishing activities;
		Whereas, in 2006, hunters and fishermen made a significant
			 contribution to the economy of the United States by spending nearly
			 $75,000,000,000 on hunting and fishing activities;
		Whereas hunters and fishermen recognize the importance of
			 natural resources to the character, heritage, and future of the United States,
			 and work to protect and conserve those resources; and
		Whereas the fourth Saturday of September would be an
			 appropriate day to as celebrate National Hunting and Fishing Day: Now,
			 therefore, be it
		
	
		That—
			(1)it is the sense of the House of
			 Representatives that—
				(A)there should be
			 established a day known as National Hunting and Fishing Day; and
				(B)the President
			 should issue a proclamation calling on the people of the United States to
			 observe such a day with appropriate programs and activities; and
				(2)the House of Representatives—
				(A)encourages
			 participation in hunting and fishing; and
				(B)commends the
			 contributions of hunters and fishermen toward the scientific management of
			 wildlife and conservation of the natural environment.
				
	
		
			Lorraine C. Miller,
			Clerk.
		
	
